Case 2:11-cv-00084 Document 893 Filed on 06/16/20 in TXSD Page 1 of 8

 

 

 

 

 

 

 

 

 

 

 

 

 

2.
LEASE PRINT AND WRITE LEGIBLY!
a, oy PROGR nde 2 NOTE 1).
‘ent Name Zi} Dally GoaltyNlié & posi Ve
-=fget Behavior: i Supe on: Ces ES {4.4 : \
SLEEPING fede RESTRAINTS : SERIOUS INCIDENTS
L] Encopresis [J Chidren'’s Control Position Ct sam
CF Enuresis (J Team Control Pesition Oi
OJ Dig cee (7 Transport O
[] Ali Nigh Cl Persone! Restreint Oy
QD Soerer of he Night [7 Often Awake ee =
LEVEL OF SUPERVISION _ BEHAVIOR CONSEQUENCES FYIs
Any FY? Forms es ho child?

 

SX

 

CO=Close Observaiions/Nomai Supervision | _-~ Any Behavior Consequence forms
ES= Eyesight com d for this child? 0D Yes iC
esa aes le
MEALTIMES REMOVED FROM SCHOOL ACTIVITIES
100% DAM 5 oe 45 SOU as Goats
ummMer
Yi Leu Acbvigi ll James

 

 

 

 

 

 

 

 

7D 50%
L] Refused ‘Attended
[NA Refused CI PM Dally Lev
© Other: C3 AM Daily Level:
MEDICAL CARE VISITORS/TELEPHONE RESIDENT HYGIENE/CHORES
UT Routine Doctor Visit CT Parents [E) Called Parents rushed Teeth
Medical Appointment due to Hiness C Siblings ( Called Siblings Washed Face
Dental Appointment (j Caseworker CO Calied CW/PO Wore Cisan Clothes
CiPsychlatric Review/Evaluation EF Relative Called Friend ered
Other a PO =! fied Relative T £4 Completed Chores
| tone None J) None (J Did not complete Chores
7

 

7 .
4 sation Compliance: Did the resident take all prescribed medications today? RS Yes [[]No
t <0” list ALL medications that were refused by the resident:

 

 

Current Program Restrictions and/or

Precautions: CO — bam Upm
ea) — Nom = Fem

 

 

 

DAILY NARRATIVE (Attach an addendum for additional information)

lien A se it of fer day. like ry HH, peeks blean_her_room nd CompIofed
i ; le G 0h

7 rte,

b Sthool frek wt bet barons Ney Ste
ok alle pit peleal fel of cpa lh a as Hel 2)

GME, pak ineae tld [et Shaye
Bi aad wed fo SH _, ,
S Light bit

 

 

 

 

 

     
 

    

 

 

; i / Time of Entry:

Staff Reportingii
Signature cliity Administrator or Designee: <M]

ROOM12.3 4 5 6/7 8 9 10
 

Case 2:11-cv-00084 Document 893 Filed on 06/16/20 in TXSD Page 2 of 8

od = SINUS HEIS SUIEN FUN YEIS
CLIT HL A ae

AG pare[dwog wos

 

 

 

STAK Uis\| ON

 

 

:SJUSWILIOD

 

‘sye0s je JO URPIM pue "yBue| ‘Jojo aly PUB sesIrud
aly U} esau jo uoRdUASap & pp ‘PayeT0) si Ayjeuiouge

2 JO JO]OD SUZ AGUOSSG ,"UOTISS SUSWILUON,, ;
2 vale ae Jequinu ayeudaidde au} UA saindy Apog eu peu Pajeoipul si aSuUCdSel SAA, Fi

 

 

 

mar: Cush 1997]
Ter ’S weno Cryho SA isHeg Apog ‘8S0N ‘ere5 pean

SBA iSISOYISUY “ZL ONO SAA SeRUIOISd

       

  

aid tiga

 

 

 

410 SBA SOORSL * of i SOA “SUES papain
a eek srausee S ORI SBA SUNBLILAIS
So, 3ugse}] “g SEE Sau-tsuojsagy jsedeios

 

MOTaS G&LS!"1 LUVHS SHL NO ON HO SSA AIUD
WOSHI HL AY
[sie WORy

 

Xx Q reeuSiseg 10 s0yegsiulwpy Amores 10 NUS

 

 

——— 7 -?

- sab) pO -
d23\% FWHM 47) prD ee eys aso Hom, yb 284 VD, Yah y

58 BSH > ST) aap Act HO eus7X] HO V PayAM apsins Spal
C ZF one aed me, ay ae SoG pRwaeSMS +vely) - S van
Tos ay Rome ws A SFPL VY W WAN + agri. +2 9 jooWR
AQ @ AF SPVAW Fo 1H Bye SPB yy

Sa NY oalbby Perdue) pry do src (TY

{uoRsuUOsu jBUCpIPPE 103 wNPUEPPE UE YSEBy} SALLYYUN ATIVG
wT wa
0 hgh
We, — “97 - Cy) ssuopneonig
Jojpus sucpopisey umuSoig juBLING

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

USpISS! Sy} Aq pesnies 21am JELQ suCHEapaui Ty ISif
on T] sea [7 Lhenai SUONESIPSUL Pequoseld [fe Svs} wuSN[ses BYR Hig equUBYdwoED UCReS) —.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Case 2:11-cv-00084 Document 893 Filed on 06/16/20 in TXSD Page 3 of 8

 

 

 

 

 

 

 

 

 

S@ICYD SpRACLUCD JOU pict | auon < a
SRIBYD paz ttuocy eAgeeY IBLED
= SUCH PeTRO CARTE UOBENBATIMG PSY

SARIS UBS}D Gud, OdMO PRICED Fopomorag [| juaugucddy jeUEG

S083 pousaay [7+ SBURUS POYED sSuggs [1] | eeauig O) anp paugueddy jEpoW
(s8e) poystug” Rua Poe C7] RUBY Cy HAA 0g augnoy [7

SSYOHD/ANSIDAH INSGisay SNOHda 1a L/SUOLISIA auvo Wolds
ee ueIgO C]

q pasnyay YNE
popushy, ‘ pesTyey (]

| seUEETS 303 3nD FF ue 08

= ASpHOH fi %OOt
SSLLIAILOY IGOHSS HOU GSA0WSY Sai TVS ° 7

ONLI Sa sug O SUg sir PY

ON S3AD EPHYP Siip so} paygidwos WeSeAZ =Sq,

2PUUS Sit Twos sue LA Auy suu0s souenbesucg sonayeg Auy UoISWaUNS ISUNON/BUCHBAIESID SSOIR=OD 7
SiAs a _ SSONSNOASNOS YOIAVH3S NOISIA¥SdNS IC TISAS7
auon pf | carly ajemy usu []  TUSiN etn JO ;S0KN CF
ra WUIARSOY {BUOY t woN AY (7:
5 wodsuay, [7] HY 18 desig JON PIC (J |
WORsO” jAAUOD wwe, [] gsaunuy
Ol UOMsIY QUOD S,usupAtD [CF seudoous [}
(Heepysuj yo eck ip Uj ay .
SLNSGIONI SNomas SLNiVSLS2Y SNYSLLVd ONIdSsis

 

 

 

L
suOpaygied ay UO|ABYySg jo"
{lap V amon Cer or
JLON SSSYUSO4d ATIVE
{ATSIS37T SLAM ONY LINigd SSFId
[tea

HOQMWII Putt *

———

e

 
Case 2:11-cv-00084 Document 893 Filed on 06/16/20 in TXSD Page 4 of 8

SWEN WU LEIS

apq —— >
LOZ NT 9

   
 

Aq payee ued

 

 

 

 

 

 

!S]LIELUWOD

 

‘que96 [JB JO WPA pue ‘y}GuE; ‘10}00 Sty PUB sesiTuG

. duosep & ppy “‘peyeco] si Ayjyeunouge
Je JO JO}OO BY} SqUOSEG ,"UORIAg SJUSULUOD, OY} Ul SSAly} JO UORCL
Qu} Bove au} Ui Jequinu ayeudaidde ey} Uy saunSy Apog au} yew ‘Hajaojpul a] osuOdsal wSaAn Oa

 

 

 

 

JOSSA TAT L

QN}O SeA ‘sHed Apog " ‘IBA PSU 9

Ose, sonuUaiag

~ GH2s9A4 : S08] BURBS 7
ES =

So, YoU 7

CHO se. seiqy sedans t

 

 

 

MO1ES GALS] LYVHS SHLNO ON HO SSA F10NID

¥WosHns ALivaH Ava
 

Oo} 6 sus sp ce

 

LWOod

 

 

 

 

 

 

 

     
  

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

0 r29UBjseqg 10 JO}EHSuupy AYI9Ey so cunjeusS>
er AU] JO oul URICdeY LEIS
t* -
. , OSAL UAT | FEZ ET TRU -
(PROSE TA PA, AA T OAL G
fF CX JAY A} TIA “WU AY I). FV
op AD Vt Jar UOC UP WARY aU sg
Ae as oT) JOS 9 ANT Oops iy ua a
AE eT PY OA US Op ATA AW WY eet
SeNU) MOP Ff wo) TALL WC at TAD\ TE WANG r yi

 

 

 

 

 

 

(uoReuos feuoRIppe 40) WiNpUappe ue YOERY) AAILWYUVN ATIVC

 

 

Wel,
ly dh — WU} — OD isuopneseig

JO/pUe SUOHIUsSSY WeIdorg JuSuNG

~ WB

 

 

 

 

 

 

 

 

LZ.
(480) C peyegsnty 7 Adgey Ssapsoy
JUBYGUIOD SSIPIYO /ATIS - “pars PaO AA STORY
SAISINGLY] /SAISTURU pajujoddesiq agai ABuy pesseided /pes
19333V

 

 

_ SSRIOSSLVS NOILVLON IVeaNaD

 

 

 

ONT] se, a Liepor SUOHEIPEW paquosesd [je eye} JUapises ety pig <eouBHdwWOD UONE. 2

JUSP{Ss2 ou} Aq pasngos 01944 JEU} SUOHPIpPaUl PTY ISH Lo;

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Case 2:11-cv-00084 Document 893 Filed on 06/16/20 in TXSD Page 5 of 8

 

 

 

 

 

 

 

 

 

 

 

 

(ny

 

SAIOYD Sperduico you pig ['] Suan T] eucn Py SUCALP
SAL0YD payedog BANBICN payrea (3 Od 4840 [J
paanoug PUBL PEYES C7 Bageray [] UOReNRAT/MSIASY SUyeiyats[-}
SSUPOID UBBIO BOAA PY’ Oc/MS peHea 4-{ = tayuomeseg [j jueuguysddy jqusq fy
BoRy poysaa, FT i sBupcis payed CJ sBuyas SSCUIH O} ON JuSuRUIOddy jealDay F]
WES peysnug [7 MuUBIeY PEED CF] qualed [7 USIA 40730 aunNoy [7
SAYOHI/ANSISAX LNAGISSN SANCHdSaTSLISHOLISIA #uYO TWOlSW
ART AG Wy TO weu0
ny Aeg Wd CJ Pasay VIN
Ayansy Gunsioy Pepus pesmsy 7]
pe ee feuopeadey Jeumuing Jet NE C] id] 0S
SS >5 :sdna Aapyioy CF WO} % 001
SSLLIAILOW . IOOHOS NOS GSACKSaH SHINILIVSN :
ON S3A QUO 5} Sup = 1p
CN S34 0 2BII 403 payajduzes wY48isaA3 =S3
£PIYS Sit sopPeyaidwos sures Ly Any SUC} souenbasuag sojaayeg Auy uolsyuedns peuUON/SuOReNIasqO eSOI9=09
SAd SSONANOIASNOD HOIAVHSa NOISIAYSdNS AO TSAS4
va ,
aon ry: au] SYEMY UERO (J BIN ey} JoysoWy [J]
“O WIEASey feuosiEs POYS fj MeN IY O
0 yodsuex; (7) Hv 38 deals jon Pig CJ
A uorgsog ranuog seiptNa __ geaidoaus
‘1 4 St
Cusppuj yo edt oy Ua) : seumoous CI)
SLNAGION! SHOMssS ~~ SLNIVHLS3Y - SNYALLYd ONIdaa1S
} 4 bLI Gai ‘UOISJALBGNS J9-19AG 7] JojAeyag job~
D ip Oo vei eopH Ayjeq ; aD 2a}eq TOWER IU _.
ALON SS2u90dd ATiVG

      
     

IATSIOTZ] SLM GNV LINId 3sVa7Id

eo,

i
WOME *
sete ae

3

y
, rec] QiMeUsis YeIS WEN ju JETS
@e0c Zl OU D

‘Aq pajyeiduiog wos

 

 

 

 

 

 

‘SJUGWLUCD

 
 

"SIBOS ]]B 10 ULPIM pue “tnBug| 1O0jOo Sy} ane aeeae
. s duosep & ppy “payeo0; S| AUIE
2 JO Jojo St} Squosed] ,"UOI}SS S}USWILUOD, SU} U! BSeL JO uond:
ous wale au} Ul Jequinu oyeudoidde oly YMA saun6by Apog aun Wiel Pozeoipus Sf SsuC Sol, SaAn OH

ae ret ‘ 4! IO Gre se, 22017

>Y 18 ui Z Cop)s0 S8, ‘sed Apog ‘es0n ‘SIBA PEDAld

‘SISSY “ZL G0 $3, sSQUUoseg

Soap ssoOneL * eno SOA SUONZISICT /SBYOPEIIS

ees efi

she sop rouse) one euuHIS

Gayo sax ‘sausey “6 ceryose) Nieaicy medens
os, ssuaIse] “8

+

Case 2:11-cv-00084 Document 893 Filed on 06/16/20 in TXSD Page 6 of 8

 

 

 

   

Hgyptedr

 

 

 

 

MOSS Gash LIVHO SHLNO ON YC SSA STOUID
, WosHO HL Wan AtvG
ad Case 2:11-cv-00084 Document 893 Filed on 06/16/20 in TXSD Page 7 of 8
&

—r
x lit HARBOR

ig
PLEASE PRINT AND WRITE LEGIBLY!
DAILY PROGRESS NOTE

Date: Z1 Z1 Daily coal ik fi
Fi:

  

“ ent Name:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

et Behavior: Level of Supe
SLEEPING PATTERNS RESTRAINTS SERIOUS INCIDENTS

LJ Encopresis {7 Children’s Control Position G Ellin the type of incident) _|

EL} Ersuresis . Team Contro Position ;

(i Dic Not Slesp at All Transport

[CO Aw Night 0 Persone! Restraint fA.

£} Mostefthe Night [7] Often Awake Dihene JANone

_ LEVEL OF SUPERVISION BEHAVIOR CONSEQUENCES FY?T’s
O=Close lons/Normmai :
Ae co- Observaii Supervision Any Behavior Gonsequen s forms Foo PFS Som or ths chile?
4:1= One to One Ci YES ike
MEAL TIMES REMOVED FR: SCHOOL . ACTIVITIES ,
400% LIAM (| Hofday 1 Sroure: Coats —
50% CIPM (7 Out for Summer Recraaticnal Activity
[3 Refused . ‘Attended (2 Leisure
CNA id Refused (3 PM Daily Level;
(] Other _ | CV AM Daly Level:
MEDICAL CARE VISITORS/TELEPHONE RESIDENT HYGIENE/CHORES
E} Routine Doctor Visit EJ Pasents EJ Called Parents Teeth ©.
7 Medical Appointment due to tness Sibings Ceked Sibfings Washed Face
J Dental Appointment ‘Caseworker Called CWIPO 43d Werte Cisan Clothes
Bete Retiee uation Relative (1) Called Friend (Ei
ther PO Relative pleted Chores
Nore None Did not comptete Chores

 

 

g. ication Compliance: Did the resident take all prescribed medications today? es [INo
_ ©” list ALL medications that were refused by the resident:

 

Current Program Restrictions andfor

Precautions: CD — |p an — pr)
ES —~ Aom-

 

 

DAILY NARRATIVE ort an addendum for additional information}

Ye up and Con opie al h jee Zu Co Ore.
6 ae pad ook 4 als 40 ok eel (lent refused Dees Poiedmce-
fic pode the. eit jehal Thoasered ad ate dinner €d her

 

  

Time of Entry:

 

 

 

 

Signature of Facility Administrator or Designes:

 
Case 2:11-cv-00084 Document 893 Filed on 06/16/20 in TXSD Page 8 of 8
AILY HEALTH CH
CIRCLE YES OR NO ON THE CHART LISTED BELOW

 

 

 

4. Scrapes/ Abrasions: Yes aro 8. Lesions: Yes

@ Birth or No 9, Rashes: Yes orQ)
Bruises: Yes < Scars: or No

4, Soratthes! Laowrétions: Yes (Rb 11. Tattoos: Yes or Ro,

5. Deformiiies: Yes of 42. Prosthesis: Yes ofNg

6. Pierced Ears, Nose, Body Parts: Yés ofp ,

7. User Yas or i>) Other:|2, pet

 

 

 

if a “YES” response Js indicated, mark the body figures with the appropriate number in the area the
abnormality is located. Add a description of these in the “Comments Section.” Describe the color of al!
bruises and the color, length, and width of all scars.

 

 

 

 

 

 

 

 

 

 

Form Completed by:

- Print = | S. = Signature

~S

\4n U2

aT DAie

 
